DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub 2021/0229753 (Goto).
Regarding claim 1, Goto discloses a vehicle body comprising: a rear opening S1; a rear header 23 extending in a width direction along an upper edge of the rear opening; a rear pillar 24 extending from an end of the rear header along a side edge of the rear opening; a rear wheelhouse (at 37a) located below the rear pillar; and a rear suspension tower 34 (See Para [0064]) disposed at the rear wheelhouse, wherein a rear suspension 18 is mounted on the rear suspension tower, wherein the rear pillar 24 comprises a first portion extending rearward from the end of the rear header 23 (See Fig 1) and a second portion bending at a rear end of the first portion and extending downward therefrom (Fig 1), and the vehicle body further comprising a first frame 52 connecting the rear suspension tower and the rear header to each other; and a second frame 51 connecting a halfway point of the first portion of the rear pillar and the rear wheelhouse to each other.
Regarding claim 2, Goto discloses that the first portion of the rear pillar 24 meets the second frame 51 approximately at a right angle at a connection of the first portion and the second frame.  (See Figs 1 and 3 at top of frame 51).
Regarding claim 5, Goto discloses a rear side door opening S2 and a window glass opening S3 opening located rearward of a rear edge of the rear side door opening and forward of the first frame.  (See Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of JP 2001/-063622A (Sasaki) (translation follows Office Action).
Regarding claim 3, Goto discloses that the second frame 51 is welded to the inner portion material of the rear pillar (See Para [0074] and Fig 3 of Goto), but is silent of the structure of the rear pillar.  However, Sasaki discloses that the rear pillar can comprise an inner sheet material 39 and an outer sheet 38 material along a longitudinal direction of the rear pillar that are welded together (at S6 and S7, See translation at Para [0033] and Figs 2 and 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the structure for the rear pillar to Goto as taught by Sasaki to provide a high strength reinforcement for the rear pillar.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        

DESCRIPTION JP2001063622A  (Machine translation)
[0001]
13 The present invention relates to a rear body reinforcing structure of an automobile provided
with reinforcing materials for reinforcing the rear pillar, the upper opening edge of the door
opening, and the roof side rail, respectively.
[0002]
19 Conventional Techniques Some of the vehicle body rear reinforcing structures of the
automobile are conventionally disclosed in Japanese Patent Application Laid-Open No. 6-
144289.
[0003]
25 According to the above publication, the vehicle body at the rear of the automobile has a pair of
left and right side walls, a roof panel erected on both upper end edges of these side walls, and
each rear end edge and roof panel of each of the left and right side walls. It is equipped with a
rear wall that closes the space enclosed by the trailing edge and is coupled to each of the
trailing edges.
[0004]
33 The joint portion between the rear end edge of each side wall and the side end edge of the rear
wall is a rear pillar extending in the vertical direction, and the joint portion between the upper
end edge of each side wall and the side end edge of the roof panel is in the front-rear
direction. It is said to be a roof side rail that extends to.
16-05-2022
[0005]
40 A door opening is formed on the rear wall of the vehicle body, and a back door that opens and
closes the door opening is provided, and the upper end portion of the back door is pivotally
supported by a hinge on the upper opening edge of the door opening. ing.
[0006]
46 A reinforcing material that extends in the vertical direction and is coupled to the rear pillar on
the lower side thereof is provided, and the upper side thereof is coupled to the upper opening
edge of the door opening.
[0007]
52 As described above, the rear pillar is a joint portion between the rear end edge of each side
wall and the side end edge of the rear wall, and is a portion where stress is easily concentrated
by the external force received by the vehicle body. Since then, it has been given a large
strength, but it is reinforced by the above-mentioned reinforcing material so as to be further
strengthened.
57 Further, since the upper opening edge is a portion that pivotally supports the back door by a
hinge, the upper opening edge is originally given a large strength, but is reinforced by the
reinforcing material so as to be further strengthened. Has been done.
[0008]
63 By the way, since a seatbelt anchor of a seatbelt device is usually attached to the rear pillar, a
large external force may be applied to the rear pillar through the anchor. , The rear pillar is
required to be further strengthened.
[0009]
69 Further, stress concentration is concentrated at the first joint portion between the upper end
portion of the rear pillar and the side end portion of the upper opening edge, and the second
joint portion between the upper end portion of the rear pillar and the rear end portion of the
roof side rail. However, since the first joint portion is reinforced by the reinforcing material,
there is a possibility that a large stress concentration is likely to occur in the second joint
portion.
[0010]
78 The present invention has been made by paying attention to the above circumstances, so as to
further improve the strength of the rear pillar, and the joint portion between the upper end
16-05-2022
portion of the rear pillar and the rear end portion of the roof side rail. The problem is to
prevent stress concentration from occurring in the area.
[0011]
85 Means for Solving the Problems The rear reinforcing structure for the rear part of the vehicle
body of the automobile of the present invention for solving the above problems is as follows.
[0012]
90 According to the first aspect of the present invention, a door opening 23 is formed on the rear
wall 4 of the vehicle body 1, and a reinforcing material 33 is provided which is coupled to the
rear pillar 7 and is coupled to the upper opening edge 25 of the door opening 23. In the rear
reinforcement structure of the car body
[0013]
97 Another reinforcing material 34, which is formed as a separate body from the reinforcing
material 33 and is coupled to the rear pillar 7 and to the roof side rail 8, is provided, and both
the reinforcing materials 33 and 34 are coupled to each other. It is a rail.
[0014]
103 In the invention of claim 2, in addition to the invention of claim 1, the cross section of the
joint portion of both reinforcing members 33 and 34 has a closed cross section.
[0015]
108 In the invention of claim 3, in addition to the invention of claim 1 or 2, the cross section of
the reinforcing material 33 is formed into a substantially U-shape that opens in the width
direction of the vehicle body 1, and the reinforcing material is formed. Each end edge of the
cross section of 33 is bonded to the other reinforcing material 34.
[0016]
115 In the invention of claim 4, in addition to the invention of claim 3, the reinforcing material 33
is formed as a separate body from the upper reinforcing member 36 constituting the upper
portion thereof and the upper reinforcing member 36 to reinforce the above. A lower
reinforcing member 37 constituting the lower part of the material 33 is provided, and the
lower end portion of the upper reinforcing member 36 and the upper end portion of the
lower reinforcing member 37 are joined to each other in the longitudinal direction of the
reinforcing material 33 at the joint portion. The intermediate portion 41 is coupled to each
other with the other reinforcing member 34.
[0017]
126 BEST MODE FOR CARRYING OUT THE INVENTION Hereinafter, embodiments of the present
invention will be described with reference to the drawings.
[0018]
131 In the figure, reference numeral 1 is the vehicle body at the rear of the automobile, and the
arrow Fr indicates the front of the automobile.
[0019]
136 The vehicle body 1 is made of sheet metal, and has a pair of left and right side walls 2, a roof
panel 3 erected on both upper end edges of the side walls 2, and rear end edges of the left
and right side walls 2 and a rear of the roof panel 3. A rear wall 4 that closes the space
surrounded by the edge and is connected to each of the rear edges is provided, and the
internal space of the vehicle body 1 is the vehicle interior 5.
[0020]
144 The rear pillar 7 has a joint portion between the rear end edge of each side wall 2 and the
side end edge of the rear wall 4 extending in the vertical direction, and the upper end edge of
each side wall 2 and the side end edge of the roof panel 3 are formed. The roof side rail 8
has a joint portion extending in the front-rear direction, and the rear pillar 7 and the roof
side rail 8 are both portions forming the skeleton of the vehicle body 1, and are provided
with sufficient strength and rigidity.
[0021]
153 Each of the side walls 2 includes a quarter outer panel 10 and a quarter inner panel 11 facing
each other slightly apart in the width direction of the vehicle body 1, and the upper end
edges of both the panels 10 and 11 are side ends of the roof panel 3. Are joined to each
other so as to sandwich them, and are bonded to each other by spot welding S1 (hereinafter,
simply referred to as spot welding) (FIG. 5).
158 Further, the rear wall 4 includes a back outer panel 12 and a back inner panel 13 facing each
other slightly apart in the front-rear direction.
160 The rear end edge of the quarter outer panel 10 and the side end edge of the back outer
panel 12 are integrally coupled to each other, and the rear end edge of the quarter inner
panel 11 and the side end edge of the back inner panel 13 are formed. They are integrally
bonded to each other.
16-05-2022
[0022]
167 A side door device 17 is provided on each of the side walls 2.
168 The side door device 17 includes a door opening 18 formed in each of the side walls 2 and a
side door 19 that opens and closes the door opening 18 so as to be openable and closable.
170 The side door device 17 may be a side window device. In this case, the door opening 18 is a
window opening and the side door 19 is a window glass.
[0023]
175 A back door device 22 is provided on the rear wall 4.
176 The back door device 22 includes a door opening 23 formed on the rear wall 4 over almost
the entire rear wall 4, a back door 24 that closes the door opening 23 so as to be openable
and closable from the rear thereof, and the back door 24. A pair of left and right hinges 26
for pivoting an upper end portion to the upper opening edge 25 of the door opening 23 are
provided, and the upper opening edge 25 is composed of a rear end edge of the roof panel 3.
[0024]
184 The lower side of the back door 24 is movable backward and upward with respect to the
hinge 26, and the door opening 23 is opened and closed by the forward and backward
rotation. It has become.
[0025]
190 An opening is formed in each of the quarter outer panel 10 and the quarter inner panel 11
corresponding to the door opening 18 of the side door device 17, and the opening edges of
the respective openings are joined to each other for spot welding S2. (Figs. 2, 4-6).
193 In this case, the upper opening edges of both the panels 10 and 11 are joined to each other so
as to sandwich the side edge of the roof panel 3, and are joined to each other by spot
welding S2 (FIG. 5).
[0026]
199 On the other hand, openings are formed in the back outer panel 12 and the back inner panel
13 corresponding to the door opening 23 of the back door device 22, and the opening edges
of the openings are joined to each other for spot welding S3. (Figs. 2, 4, and 6).
[0027]
205 A rear seat (not shown) is provided at the rear of the vehicle interior 5, and a seatbelt device
16-05-2022
28 for restraining a seated person seated on the rear seat to the seat is provided.
207 The seatbelt device 28 can join the seatbelt anchor 30 fixed to the upper part of the quarter
inner panel 11 in the rear pillar 7 by a fastener 29 and the seatbelt anchor 30 extending
from the seatbelt anchor 30 to the seated person to perform the restraint. It is equipped with
a seat belt 31.
[0028]
214 A sheet metal reinforcing material 33 that extends long in the vertical direction and has its
lower side coupled to the rear pillar 7 and its upper side coupled to the upper opening edge
25 is provided.
217 For convenience of explanation, the reinforcing material 33 is shown in a satin pattern.
218 Further, another reinforcing material 34 made of sheet metal, which is formed as a separate
body from the reinforcing material 33 and whose lower side is coupled to the rear pillar 7
and whose upper side is coupled to the roof side rail 8, is provided.
221 Both the reinforcing materials 33 and 34 are arranged between the outer panels 10 and 12
and the inner panels 11 and 13, and at least a part of the reinforcing materials 33 and 34 is
directly bonded to each other. ..
[0029]
227 The reinforcing material 33 is arranged so as to be biased toward the rear portion of each
portion of the rear pillar 7 in the front-rear direction, and firmly reinforces the side opening
of the door opening 23 of the back door device 22 of the rear pillar 7. are doing.
230 Further, the reinforcing material 33 firmly reinforces the upper opening edge 25, so that the
back door 24 is firmly pivotally supported on the upper opening edge 25 via the hinge 26.
[0030]
235 On the other hand, the other reinforcing material 34 is arranged over substantially the entire
upper part of the rear pillar 7 in the front-rear direction, and the fastening portion of the
seatbelt anchor 30 to the quarter inner panel 11 is strengthened by the reinforcing material
34. Is reinforced in.
239 In this case, the upper end edge of the other reinforcing material 34 is spot welded S1 to the
upper end edge of the roof side rail 8, the front end edge is spot welded S2 to the front end
edge of the rear pillar 7, and the rear end portion is the reinforcement. Spot welding S4 is
performed on the trailing edge of the material 33 (FIGS. 2, 4 to 6).
[0031]
246 The reinforcing member 33 includes an upper reinforcing member 36 constituting the upper
portion thereof and a lower reinforcing member 37 formed separately from the upper
reinforcing member 36 and constituting the lower portion of the reinforcing member 33. ..
249 Further, the lower reinforcing member 37 includes an outer member 38 and an inner
member 39 arranged on the inner side of the vehicle body 1 in the width direction of the
outer member 38.
[0032]
255 The upper reinforcing member 36 of the reinforcing member 33 has a substantially U-shaped
cross section that opens inward in the width direction of the vehicle body 1, and the front
end edge of the upper reinforcing member 36 is the other. Spot welding S5 is performed in
the middle of the reinforcing material 34 in the front-rear direction, and the rear end edge is
spot-welded S3 to the rear end edge of the rear pillar 7. Is a closed cross-sectional shape with
high strength (Figs. 2 and 4).
[0033]
264 The outer member 38 of the lower reinforcing member 37 has a substantially U-shaped cross
section that opens inward in the width direction of the vehicle body 1, while the inner
member 39 has a cross section thereof. Is approximately L-shaped, and the front and rear
edge edges of the outer member 38 and the front and rear edge edges of the front portion of
the inner member 39 are spot welded S6 and S7, respectively, so that the lower reinforcing
member 37 is formed. Is a high-strength reinforcing material whose cross section has a
closed cross-sectional shape (Figs. 2 and 6).
[0034]
274 The front and rear edge edges of the lower reinforcing member 37 of the reinforcing material
33 are spot-welded to the other reinforcing materials 34 so that the joint portions of the two
reinforcing materials 33 and 34 are joined to each other. The cross section in is a closed
cross section with high strength.
[0035]
281 The lower end of the upper reinforcing member 36 and the upper end of the outer member
38 of the lower reinforcing member 37 are fitted to each other and joined as a whole, and
are spot welded to each other S4, S5, S8. There is.
284 Further, the intermediate portion 41 in the longitudinal direction (vertical direction) of the
reinforcing material 33 at the joint portion formed by the spot welding S4, S5, S8 is spot
welded S4, S5 to the other reinforcing material 34 (FIGS. 2, 4). ).
[0036]
16-05-2022
According to the above configuration, an automobile provided with a door opening 23 formed
on the rear wall 4 of the vehicle body 1 and provided with a reinforcing material 33 to be
coupled to the rear pillar 7 and to the upper opening edge 25 of the door opening 23. In the
rear reinforcing material of the vehicle body, another reinforcing material 34, which is
formed separately from the reinforcing material 33 and is connected to the rear pillar 7 and
the roof side rail 8, is provided, and both the reinforcing materials 33 and 34 are provided.
Are combined with each other.
[0037]
300 Therefore, even if the rear pillar 7 is further reinforced by the other reinforcing material 34
and a large external force is applied to the rear pillar 7 via the seatbelt anchor 30, the
external force is sufficient for this external force. You will be able to compete.
[0038]
306 Further, the joint portion between the upper end portion of the rear pillar 7 and the rear end
portion of the roof side rail 8 is a portion where stress concentration is likely to occur, but
this joint portion is the other reinforcing material 34 described above. Since it is reinforced
by the above, stress concentration is suppressed from occurring in the joint portion.
[0039]
313 Here, the rear pillar 7 has a long cross section (planar cross section) in the front-rear
direction and has a large strength against an external force from the front-rear direction, but
the width of the vehicle body 1 is wide. The strength tends to be relatively low with respect
to an external force from the direction, and in particular, the strength of the side opening
edge of the door opening 23 of the back door device 22 tends to be lower.
[0040]
321 Therefore, the reinforcing member 33 is arranged so as to be biased toward the rear portion
of each portion of the rear pillar 7 in the front-rear direction.
[0041]
326 Therefore, the rear portion of the rear pillar 7 corresponding to the side opening edge of the
door opening 23, which is difficult to secure sufficient strength, is effectively reinforced by
the arrangement of the rear pillar 7.
[0042]
16-05-2022
Further, as described above, the cross section of the joint portion of both the reinforcing
members 33 and 34 is a closed cross section.
[0043]
337 Therefore, the two reinforcing materials 33 and 34 are effectively reinforced with each other
as compared with the case where the two reinforcing materials 33 and 34 are simply bonded
to each other.
[0044]
343 Therefore, the rear pillar 7 is reinforced, the joint portion between the rear pillar 7 and the
upper opening edge 25, and the joint portion between the rear pillar 7 and the roof side rail
8 are reinforced more effectively.
[0045]
349 Further, as described above, the cross section of the reinforcing material 33 has a
substantially U-shape that opens in the width direction of the vehicle body 1, and each end
edge of the cross section of the reinforcing material 33 is formed by the other edges. It is
bonded to the reinforcing material 34.
[0046]
356 Therefore, the door opening 23 has a large shape, and it is not easy to secure sufficient
strength for each part of the vehicle body 1 around the door opening 23. However, as
described above, the reinforcing material is used. Since the cross section of 33 is
substantially U-shaped and it is possible to secure a large strength, the rear pillar 7 around
the door opening 23 and the upper opening edge 25 are effectively and firmly reinforced by
the reinforcing material 33. ..
[0047]
365 Further, as described above, the reinforcing material 33 is formed separately from the upper
reinforcing member 36 constituting the upper portion thereof and the upper reinforcing
member 36, and the lower reinforcing material 33 constitutes the lower portion of the
reinforcing material 33. A member 37 is provided, and the lower end portion of the upper
reinforcing member 36 and the upper end portion of the lower reinforcing member 37 are
joined to each other, and the intermediate portion 41 of the reinforcing member 33 in the
longitudinal direction at the joint portion is the other reinforcing member. Combined with
34, the following effects occur.
16-05-
[0048]
376 That is, when the upper and lower cross sections of the reinforcing material 33 are
substantially U-shaped, the upper side of the reinforcing material 33 is strong due to the
connection with the other reinforcing material 34. However, the strength of the lower side of
the reinforcing material 33 tends to be lower than that of the reinforcing material 33.
380 Therefore, in an attempt to increase the strength of the lower side of the reinforcing material
33 and to increase the thickness of the lower side of the reinforcing material 33 in the width
direction of the vehicle body 1, the thickness of the reinforcing material 33 on the lower side
thereof is increased. , The sizes of the lower side are greatly different from each other, and
therefore, it is not easy to integrally mold the reinforcing material 33.
[0049]
388 Therefore, as described above, the reinforcing member 33 is composed of the upper
reinforcing member 36 and the lower reinforcing member 37, which are separate from each
other. Therefore, as described above, the reinforcing members have significantly different
shapes on the upper and lower sides. Even with the material 33, the molding can be easily
performed, and the degree of freedom of molding is improved.
[0050]
396 Further, in the above case, if the upper reinforcing member 36 and the lower reinforcing
member 37 are simply connected, there is a possibility that sufficient strength cannot be
secured in this joint portion, but as described above, the reinforcement in this joint portion is
performed. Since the middle portion 41 of the material 33 and the other reinforcing material
34 are coupled to each other, even when the reinforcing material 33 is composed of the
upper reinforcing member 36 and the lower reinforcing member 37 which are separate from
each other, each part of the reinforcing material 33 is covered. Sufficient strength is ensured.
[0051]
406 Therefore, the reinforcing material 33 having the above shape can be easily formed, and in
particular, the rear pillar 7, the upper opening edge 25, and the joint portion of these 7, 25
are more reliably reinforced.
[0052]
412 [Effects of the Invention] The effects of the present invention are as follows.
[0053]
16-05-20
6 The invention according to claim 1 is an automobile body rear reinforcing structure in which
a door opening is formed in the rear wall of the vehicle body and a reinforcing material is
provided which is coupled to a rear pillar and is coupled to an upper opening edge of the
door opening. ,
[0054]
423 Another reinforcing material, which is formed as a separate body from the reinforcing
material and is bonded to the rear pillar and to the roof side rail, is provided, and both
reinforcing materials are bonded to each other.
[0055]
429 Therefore, the rear pillar is further reinforced by the above-mentioned other reinforcing
material, and even if a large external force is applied to the rear pillar via the seatbelt anchor,
the external force can be sufficiently countered. ..
[0056]
435 Further, the joint portion between the upper end portion of the rear pillar and the rear end
portion of the roof side rail is a portion where stress concentration is likely to occur, but this
joint portion is reinforced by the other reinforcing material described above. Therefore, the
occurrence of stress concentration in the joint portion is suppressed.
[0057]
442 According to the second aspect of the present invention, the cross section of the joint portion
of both reinforcing materials is a closed cross section.
[0058]
447 Therefore, the two reinforcing materials are effectively reinforced with each other as
compared with the case where the two reinforcing materials are simply bonded to each
other.
[0059]
453 Therefore, the reinforcement of the rear pillar, the joint portion between the rear pillar and
the upper opening edge, and the joint portion between the rear pillar and the roof side rail
are more effectively reinforced.
16-05-202
[0060]
459 According to the third aspect of the present invention, the cross section of the reinforcing
material has a substantially U-shape that opens in the width direction of the vehicle body,
and each end edge of the cross section of the reinforcing material is used as the other
reinforcing material. It is combined.
[0061]
466 For this reason, the door opening has a large shape, and it is not easy to secure sufficient
strength for each part of the vehicle body around the door opening, but as described above,
the crossing of the reinforcing material is performed. Since the surface is substantially U[1]shaped and a large strength can be secured, the rear pillar 7 around the door opening and
the upper opening edge are effectively and firmly reinforced by the reinforcing material.
[0062]
474 The invention of claim 4 comprises an upper reinforcing member constituting the upper
portion of the reinforcing material and a lower reinforcing member formed separately from
the upper reinforcing member and constituting the lower portion of the reinforcing material.
The lower end portion of the upper reinforcing member and the upper end portion of the
lower reinforcing member are joined to each other, and the intermediate portion of the
reinforcing material in the longitudinal direction at this joint portion is joined to each other
with the other reinforcing material. The effect is produced.
[0063]
484 That is, when each of the upper and lower cross sections of the reinforcing material has a
substantially U-shape, the strength of the upper side of the reinforcing material is improved
by bonding with the other reinforcing materials. However, the strength of the lower side of
the reinforcing material tends to be lower than that of the reinforcing material.
488 Therefore, in an attempt to increase the strength of the lower side of the reinforcing material
and to increase the thickness of the lower side of the reinforcing material in the width
direction of the vehicle body, the size of the upper and lower parts of the reinforcing material
is increased. However, it is not easy to integrally mold the reinforcing material.
[0064]
495 Therefore, as described above, the reinforcing material is composed of an upper reinforcing
member and a lower reinforcing member that are separate from each other. Therefore, even
if the reinforcing material has a significantly different shape on the upper and lower sides as
described above, The molding can be easily performed, and the degree of freedom of
molding is improved.
16-05-2022 1
[0065]
503 Further, in the above case, if the upper reinforcing member and the lower reinforcing member
are simply connected, there is a possibility that sufficient strength cannot be secured at the
joint portion. However, as described above, the reinforcing material at the joint portion is
used. Since the intermediate portion and the other reinforcing material are bonded to each
other, sufficient strength is ensured in each part of the reinforcing material even when the
reinforcing material is composed of the upper reinforcing member and the lower reinforcing
member which are separate from each other.
[0066]
513 Therefore, the reinforcing material having the above-mentioned shape can be easily formed,
and in particular, the rear pillar, the upper opening edge, and the joint portion thereof are
more reliably reinforced.
[0067]
519 A brief description of the drawing
[0068]
523 FIG. 1 is a simplified perspective view of the rear part of the vehicle body.
[0069]
527 FIG. 2 is a simplified side view of the rear part of the vehicle body.
[0070]
531 FIG. 3 is a simplified rear view of the rear part of the vehicle body.
[0071]
535 4 is a cross-sectional view taken along the line 4-4 of FIG.
[0072]
539 5 is a cross-sectional view taken along the line 5-5 of FIG
[0073]
543 6 is a cross-sectional view taken along the line 6-6 of FIG.
[0074]
547 Code description
[0075]
551 1 Body 2 Side wall 3 Roof panel 4 Rear wall 5 Vehicle interior 7 Rear pillar 8 Roof side rail 22
Back door device 23 Door opening 24 Back door 25 Upper opening edge 26 Hinge 33
Reinforcing material 34 Reinforcing material 36 Upper reinforcing member 37 Lower
reinforcing member 41 Midway par